DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 17 and 21 are objected to because of the following informalities:

In regard to claim 3, “a first…” is recited in line 6 of the claim: it appears that “the first” should be recited, since “a first…” is recited in line 1 of the claim.

in line 1 of both claims 17 and 21, “second polymer material” should be “secondary polymer” (claim 12 recites “a secondary polymer”, both of claims 17 and 21 depend upon claim 12).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,758,292 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, in regard to independent claim 2 of the instant application, claim 2 of the instant application encompasses claim 1 of the reference application.

Claims 3 (brim) and claim 7 (staves) of the instant application correspond to claim 1 of the reference application.

The remaining dependent claims of the instant application correspond to the respective claims of the reference application, where appropriate.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,906,725 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, in regard to independent claim 2 of the instant application, claim 2 of the instant application encompasses claims 1 and 17 of the reference application.

Claims 3-5 (brim) of the instant application correspond to claim 2 of the reference application.

Claim 7 (staves) of the instant application correspond to claim 1 of the reference application.

The remaining dependent claims of the instant application correspond to the respective claims of the reference application, where appropriate.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,954,059 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, in regard to independent claim 2 of the instant application, claim 2 of the instant application encompasses claims 1 and 9 of the reference application.

Claims 3-5 (brim) of the instant application correspond to claims 1 and 9 of the reference application.

The remaining dependent claims of the instant application correspond to the respective claims of the reference application, where appropriate.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,688,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, in regard to independent claim 2 of the instant application, claim 2 of the instant application encompasses claim 5 of the reference application.

Claims 3 and 4 (brim) of the instant application correspond to claim 5 of the reference application.

The remaining dependent claims of the instant application correspond to the respective claims of the reference application, where appropriate.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,899,532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, in regard to independent claim 2 of the instant application, claim 2 of the instant application encompasses claim 1 of the reference application.

The remaining dependent claims of the instant application correspond to the respective claims of the reference application, where appropriate.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,346,605 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, in regard to independent claim 2 of the instant application, claim 2 of the instant application encompasses claims 1 and 10 of the reference application.

The remaining dependent claims of the instant application correspond to the respective claims of the reference application, where appropriate.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,091,311 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, in regard to independent claim 2 of the instant application, claim 2 of the instant application encompasses claim 1 of the reference application.

The remaining dependent claims of the instant application correspond to the respective claims of the reference application, where appropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 19, the recitation of “long chain branching” that was added to claim 19 in the 5/13/2021 amendment filed after the initially filed claims does not appear to be supported in the specification as originally filed.

Claims 20 and 21 are rejected for the same reasons that claim 19 are rejected since claims 20 and 21 depend upon claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the selected regions of the body" in lines 2 and 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 does not require a plurality of selected regions (claim 1 recites “at least one selected region”, line 6), so there is no antecedent basis for the recitation "the selected regions of the body" in claim 3, which implies that claim 2 requires at least two “selected regions of the body".

Claims 4-6 are rejected for the same reasons that claim 3 are rejected since claims 4-6 depend upon claim 3.

In regard to claim 4, it appears that “the second” should be “a second” because none of claims 4, 3 or 2 require a second selected region of the body. 

In regard to claim 19, the term “long” in the recitation “long chain branching” in claim 19 is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is the minimum length of a polypropylene chain branch that is required for the polypropylene chain branch to be considered a “long chain branch[]”. 

Claims 20 and 21 are rejected for the same reasons that claim 19 are rejected since claims 20 and 21 depend upon claim 19.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 does not further limit claim 12 because claim 12 recites exactly what claim 19 recites (claim 19 depends upon claim 18, which depends upon claim 12).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 8, 9 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (USPN 3,703,255) in view of Lindemann (USPN 5,462,794).
In regard to claim 2, Wade teaches an insulative (see, for example, col. 2, line 40, “excellent insulation properties”) cup comprising a foam sheet (see, for example, col. 2, lines 22-36), where the cup includes insulative cellular polymeric material (col. 5, lines 29-37) that has localized plastic deformation in at least one selected region of the body to provide a plastically deformed first material segment having a first density located in a first portion of the selected region of the body and a second material segment having a second density lower than the first density located in an adjacent second portion of the selected region of the body (the compressed lip region, see, for example, col. 3, lines 3-7, corresponds to the claimed plastically deformed first material segment, and the region of the cup adjacent to the compressed lip region corresponds to the claimed second material segment of lower density than the compressed first material segment. The cup has a floor (the bottom of the cup) and a body including a sidewall (the sidewall of the cup), where the floor is coupled to the body via the integral connection at the transition between the bottom and the side wall.
	In regard to the requirement that the sheet comprises insulative cellular non-aromatic polymeric material, Wade focuses on the foam being polystyrene (which is an aromatic polymeric material) (see throughout reference, including col. 5, lines 29-37), but Wade states that “[o]bviously other types of cellular, foamed materials could be employed with equal success, such as polyethylene foams, provided that the foams have good thermoforming characteristics and will retain their shape upon cooling”. Wade therefore teaches that other materials than polystyrene, such as polyethylene (which is a non-aromatic polymeric material) may be used in place of polystyrene. To the extent that the teaching of Wade “[o]bviously other types of cellular, foamed materials could be employed with equal success, such as polyethylene foams, provided that the foams have good thermoforming characteristics and will retain their shape upon cooling” implies that not all polyethylene foams, and not all foams of other polymers, can be used because the foam materials must “have good thermoforming characteristics and will retain their shape upon cooling”, Lindemann et al. teach a multilayer material that includes a foam layer that is lightweight, strong, and readily thermoformable into cups (col. 6, lines 49-52), and that the foam layer may be a mixture of polystyrene foam and reclaim material comprising ethylene vinyl alcohol, polyolefin such as polyethylene (see citations at end of this sentence in regard to polyethylene), ethylene vinyl acetate, polystyrene and impact polystyrene (see, for example, col. 14, lines 17-38 and col. 14, lines 57-59) (in regard to polyethylene, note that polyethylenes are disclosed as a component of the various layers of the laminate of Lindemann et al., and therefore a component of the regrind of Lindemann et al., throughout the reference, for example at col. 9, lines 2-5, col. 9, lines 18-33, col. 10, lines 13-33, col. 10, lines 46-51 and col. 15, lines 30-33). Since Lindemann et al. disclose that the multilayer material that includes a foam layer is lightweight, strong, and readily thermoformable into cups (col. 6, lines 49-52), and that the foam layer may include regrind including polyethylene and/or other non-aromatic materials, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any of the mixtures of polymers of the foamed layer of Lindemann et al. that include polystyrene and regrind including polyethylene and/or other non-aromatic materials as the material of the foam layer of the cup of Wade. Examiner further notes, as indicated above, the mixtures of polymeric materials of Wade for the regrind material, and therefore of the mixture of polystyrene and regrind for the foam layer, are disclosed as including other non-aromatic materials, such as ethylene vinyl alcohol, ethylene vinyl alcohol and other non-aromatic polyolefins such as polypropylene, so it would have further been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any of the mixtures of polymers of the foamed layer of Lindemann et al. that include polystyrene and regrind including a non-aromatic material (or non-aromatic materials) disclosed by Wade other than polyethylene as the material of the foam layer of the cup of Wade.

In regard to claim 3, the compressed lip of Wade (see, for example, col. 3, lines 3-7) corresponds to the claimed “rolled brim” of Applicant’s claim 3 (see Fig. 8-10). Note that col. 4, lines 9-13 of Wade describes the lip as a “rolled lip” (also note col. 7, line 65-col. 8, line 2, which discusses the skirt portion 102 of the cup ending in a free edge 106 which is rolled inwardly as indicated in Fig. 8 along line 108 by suitable rolling equipment, such as helical screw lip rollers, indicating that the lip of Wade is a rolled lip, which is the same thing as a rolled brim).

In regard to claim 8, Wade and Lindemann et al. teach the insulative cup as discussed above in regard to claim 2. The foam layer of the insulative cup of Wade and Lindemann et al. has a first surface and a second surface opposite the first surface by virtue of the fact that it is a layer, and the surfaces of the foam layer taught by Wade and Lindemann et al. lack creases with a depth exceeding about 200microns because there is no reason one of ordinary skill in the art would expect a layer to have creases of a depth exceeding about 200microns.

In regard to claim 9, Wade and Lindemann et al. teach the insulative cup as discussed above in regard to claims 2 and 8. It does not appear that Lindemann et al. specify the density of any of the blends that include the non-aromatic polymer, but Lindemann et al. disclose that a polystyrene foamed blend has a density of about 3.4lb/ft3, which is 0.0544 g/cm3. While 0.0544 g/cm3 is outside of the claimed range of about 0.1 to about 0.19 g/cm3, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have adjusted the density of the particular foam selected for the foam layer based on the teachings of Lindemann et al. as discussed above via control of pore size in order to achieve the desired bulk of the cup, depending upon the particular desired end results. Further, one of ordinary skill in the art at the time of the filing of the application would have recognized that the density of the compressed (deformed) first region in the brim of the cup would be lower due to the compression, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have adjusted the thickness of the brim depending upon the desired thickness of the brim, which would result in a variation of the density of the compressed region of the foam as the thickness is varied.

In regard to claims 12 and 15, Wade and Lindemann et al. teach the insulative cup as discussed above in regard to claim 2. Lindemann et al. teach that the choice of the foam resin will vary depending on the end-use application of the sheet of the invention, and that polypropylene foams are envisioned for some applications in which consumer heating of the ultimate packaging article is desired (col. 8, lines 9-13), even though, preferably, the foam core layer of the invention is made with a polystyrene, because polystyrene is light weight, is relatively inexpensive and, exhibits higher tensile strength than polypropylene and has sufficient temperature performance to be used in a wide variety of packaging applications (col. 8, lines 13-18). Since Lindemann et al. teach that polypropylene may be used as the foam of the foam layer for some applications in which consumer heating of the ultimate packaging article is desired, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used polypropylene foam as the base material of the foam of the foam layer of the cup taught by Wade and Lindemann et al. Since Lindemann et al. teach that the foam may include reclaim material from the layers of the container/cup including ethylene vinyl alcohol, polyolefin such as polyethylene and polypropylene (see citations at end of this sentence in regard to polyethylene and polypropylene) and ethylene vinyl acetate, (see, for example, col. 14, lines 17-38 and col. 14, lines 57-59) (in regard to polyethylene and polypropylene, note that polyethylenes and polypropylenes are disclosed as a component of the various layers of the laminate of Lindemann et al., and therefore a component of the regrind of Lindemann et al., see throughout the reference, for example at col. 9, lines 2-5, col. 9, lines 18-33, col. 10, lines 13-33, col. 10, lines 46-51, col. 11, lines 1-19, col. 13, line 62-col. 14, line 8  and col. 15, lines 30-33). Since Lindemann et al. disclose that the foam layer may include regrind including polyethylene and/or polypropylene, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used a mixture of the polypropylene foam taught by Lindemann et al. and the regrind as the material of the foam layer, where any component of the regrind may be considered the claimed “secondary polymer”.

In regard to claims 13 and 16, one of ordinary skill in the art would have recognized that the teaching of polypropylenes for the various layers taught by Lindemann et al. that become mixed with the foam layer as reclaim include polypropylene homopolymers. In further regard to claim 16, one of ordinary skill in the art would have recognized that the teaching of polypropylenes for the various layers taught by Lindemann et al. that become mixed with the foam layer as reclaim include polypropylene homopolymers and copolymers.

In regard to claim 14, Lindemann et al. teach that linear low density polyethylene and ethylene-vinyl acetate copolymers are suitable materials for at least one of the layers of the laminate of Lindemann et al. that become mixed with the foam layer as reclaim (see throughout the reference, for example at col. 9, lines 2-5, col. 9, lines 18-33, col. 10, lines 13-33, col. 10, lines 46-51, col. 11, lines 1-19, col. 13, line 62-col. 14, line 8  and col. 15, lines 30-33).

In regard to claim 17, Lindemann et al. teach that a single non-base component may make up to 46, 10, 15 or 20 percent of the reclaim (col. 10, lines 38-51). Lindemann et al. teach that the reclaim may make up to 40% of the foam layer (col. 14, lines 29-38). Since Lindemann et al. teach 46 percent as a total relative amount for a secondary (non-base) resin of the foam layer including a mixture of the foam base material and reclaim, one of ordinary skill in the art would have recognized that a secondary resin being present in the foam layer in a relative amount of at least 15 percent falls within the scope of the teachings of Lindemann et al. Lindemann et al. teach that known additives for foams such as a chemical blowing agent and nucleating agent may be included in the foam (col. 14, lines 39-67). Lindemann et al. teach that the relative amount of blowing agent may be about 2.0 to about 12.0 wt percent (col. 14, lines 53-56), which overlaps with the claimed range of up to about up to about 2 wt percent. One of ordinary skill in the art would have additionally recognized that up to about 2 wt percent is a known suitable range for a nucleating agent for a foam material.

In regard to claim 18, Wade and Lindemann et al. teach the insulative cup as discussed above in regard to claims 12 and 2. The reclaim of Lindemann et al. is a mixture of at least two polymers.

In regard to claim 19, one of ordinary skill in the art would have recognized that polypropylenes having long chain branching fall within the scope of the teaching of polypropylenes of Lindemann et al.

In regard to claim 20, as discussed above in regard to claim 12, Lindemann et al. teach polypropylene as the base resin of the foam layer, and the polymers of the reclaim correspond to the claimed secondary polymers.

In regard to claim 21, Lindemann et al. teach that a single non-base component may make up to 46, 10, 15 or 20 percent of the reclaim (col. 10, lines 38-51). Lindemann et al. teach that the reclaim may make up to 40% of the foam layer (col. 14, lines 29-38). Since Lindemann et al. teach 46 percent as a total relative amount for a secondary (non-base) resin of the foam layer including a mixture of the foam base material and reclaim, one of ordinary skill in the art would have recognized that a secondary resin being present in the foam layer in a relative amount of at least 15 percent falls within the scope of the teachings of Lindemann et al. Lindemann et al. teach that known additives for foams such as a chemical blowing agent and nucleating agent may be included in the foam (col. 14, lines 39-67). Lindemann et al. teach that the relative amount of blowing agent may be about 2.0 to about 12.0 wt percent (col. 14, lines 53-56), which overlaps with the claimed range of up to about up to about 2 wt percent. One of ordinary skill in the art would have additionally recognized that up to about 2 wt percent is a known suitable range for a nucleating agent for a foam material.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wade (USPN 3,703,255) in view of Lindemann (USPN 5,462,794), and in further view of Amberg et al. (USPN 4,036,675).
In regard to claims 10 and 11, Wade and Lindemann et al. teach the insulative cup as discussed above in regard to claim 2. Wade teaches that skin layers are present on each side of the foam layer (col. 7, lines 50-54, the outer skin layer being the “outer densified, high glass surface 84”), and this outer skin layer is coupled to the foam layer.   
Wade and Lindemann et al. do not explicitly teach an ink layer coupled to either of the skin layers.
Amberg et al., however, disclose a container such as a cup having a foam layer and skin layers on both sides of the foam layer, where the underside of the outer skin layer 20 of the container, or both, may be initially printed, as by a layer of ink printing indicia 24, for decorative or informational purposes (col. 7, lines 39-47). Since Amberg et al. establish that it is known to print an ink layer on the underside of a skin layer of a laminate having a foam layer with skin layers on both sides used to form containers such as cups for decorative or informational purposes, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the cup taught by Wade and Lindemann et al. such that an ink layer is applied between the inner or outer skin layer and the foam layer, in order to provide the cup with some form of indicia including identifying indicia or decorative effects, as taught by Amberg et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788